Title: To Thomas Jefferson from Lucy Ludwell Paradise, 11 September 1788
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas


          
            Paris Sept. the 11th. 1788.
          
          I have the honour to thank your Excellency for your Answer, and to assure you of my Gratitude to your family the first Moment I have it in my power. You may suppose Mr. Paradise has, from his Conversation written to England. He has not, and at his house when alone with me, he appears not to seem inclined to write; and if he does not write before he leaves Paris he will not do it after. I should be happy to have the Bills Dr. Bancroft mentions in his Letter paid off directly as it would bring the debts something less, and the next Aprils Dividends would be time enough for me to begin with. Honesty is my Walking Stick, and I would sooner be poor, and Honest, then Rich and the least dishonest. I wish Mr. Paradise was as ready to serve me as You are, I should be easy and happy in my mind. Mr. Paradise ought to write and tell Mr. Anderson every thing before he leaves Paris. I will not trouble Your Excellency any further, But remain with all Gratitude Your Excellencies Most Grateful Humb. Servt. and Sincere Friend,
          
            
              Lucy Paradise
            
          
        